          Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------X
                                                            Master File No. No. 1:19-cv-08913-ALC
 In re Sundial Growers Inc. Securities Litigation
                                                            CLASS ACTION

                                                            THIS DOCUMENT PERTAINS TO:
                                                            ALL ACTIONS

                                                            JURY TRIAL DEMANDED
 -------------------------------------------------------X

                           AMENDED CONSOLIDATED COMPLAINT

         Co-Lead Plaintiffs 0998735 BC LTD and David Draiman (“Plaintiffs”), individually

 and on behalf of all others similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’

 Amended Consolidated Complaint against Defendants, allege the following based upon

 personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon information and belief

 as to all other matters, based upon, inter alia, the investigation conducted by and through

 Plaintiffs’ attorneys that included, among other things, a review of U.S. Securities and

 Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

 Sundial Growers Inc. (“Sundial” or the “Company”), analysts’ reports and advisories about the

 Company, and information readily obtainable on the Internet. Plaintiffs believe that substantial

 evidentiary support will exist for the allegations of strict liability and negligence set forth herein

 after a reasonable opportunity for discovery.

                                        NATURE OF THE ACTION

        1.        This is a federal securities class action on behalf of a class consisting of all persons

other than defendants who purchased or otherwise acquired Sundial common stock pursuant and/or

traceable to Sundial’s Registration Statement and Prospectus (collectively “Offering Documents”).


                                                        1
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 2 of 23



issued in connection with the Company’s initial public offering on August 1, 2019 (“IPO” or

“Offering”), seeking to recover compensable damages caused by Defendants’ Securities Act of

1933 (“Securities Act”) and Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item

303”) violations (“Class”).

       2.       Based in material part on its ability to grow revenue from producing and selling

cannabis in Canada, Defendants raised $134.4 million in Sundial’s August 1, 2019 IPO. In the

Offering Documents, however, Defendants omitted that prior to the IPO, quality control issues at

its flagship growing facility had contaminated material amounts of product that Sundial had

shipped with moisture, mold, fungus, and detritus such as plastic matter. Before the IPO, these

quality control failures resulted in material customer returns during the second quarter of 2019, for

which Defendants included estimated financial results in the Offering Documents. Both these

material returns in Sundial’s first quarter of material operations and risk disclosures concerning

quality control in the Offering Documents rendered Defendants duty-bound to disclose both the

quality control problems and the likelihood of material returns in the future. Defendants’ omission

from the Offering Documents of the quality control issues and the resulting material returns,

therefore, rendered the Offering Documents materially false and misleading.

       3.       Sundial was incorporated in 2006 as a small greenhouse operator focused on

vegetables. It began cultivating cannabis in 2012 and started selling it in 2018 after the federal

legalization of adult-use cannabis in Canada. Most of the Company’s sales are to other licensed

cannabis producers. After receiving a cultivation license from Health Canada, on October 9, 2018,

Sundial held a ribbon cutting ceremony to celebrate the opening of its flagship facility in Olds,

Alberta (the “Olds Facility”).




                                                 2
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 3 of 23



       4.       The Olds Facility began to experience quality control problems soon after it

opened and began cultivating cannabis late in 2018. Former Sundial employees described issues

with moisture, mold, and fungus in the facility in 2018 and 2019. The basement nursery was

frequently flooded, sometimes with sewage.

       5.       During the summer of 2019 prior to Sundial’s IPO, the quality control problems

at the Olds Facility materially impacted at least 10% of the cannabis Sundial sold. During the

second quarter of 2019, which ended on June 30, 2019, Zenabis Global Inc. (“Zenabis”), another

Canadian cannabis company returned or rejected a total of 554 kilograms that Sundial supplied

because it contained visible mold, parts of rubber gloves, and other non-cannabis material. The

return was the equivalent of 10% of Sundial’s total second-quarter cannabis sales of five metric

tons. Sundial executives, however, asked Zenabis to defer returning that shipment until the third

quarter, after the IPO, so that it would not impact the second quarter 2019 results included in the

Company’s forthcoming Registration Statement and Prospectus.

       6.       Sundial’s Registration Statement and Prospectus was also materially misleading

because the Company’s estimated financial results for the second quarter of 2019 incorporated

revenue from sales that had not yet taken place. Sundial agreed with certain customers that the

Company would issue invoices for product during the second quarter of 2019 and recognize

revenue at that time – despite the fact that the product was not all shipped until subsequent quarters

– in violation of accounting standards as well as Sundial’s own revenue recognition policy. Sundial

accelerated shipments of C$3 million to C$4 million of revenue during the second quarter of 2019,

a material portion of the gross revenue between $19.0 million and $21.0 million and net revenue

to be between $18.0 million and $20.0 million that it estimated for the quarter in the Prospectus.




                                                  3
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 4 of 23



       7.       On July 5, 2019, Sundial filed a Registration Statement on Form F-1 with the SEC

(“Registration Statement”). Each of the Individual Defendants signed the Registration Statement,

which Defendants used to sell Sundial stock to investors in the IPO.

       8.       On July 31, 2019, the Company announced that it would offer 11,000,000 common

shares at $13.00 per share. On August 1, 2019, Sundial filed with the SEC the Offering Documents.

On the same day, the Company’s shares were listed for trading on Nasdaq in U.S. dollars under

the ticker symbol “SNDL.” In total, Sundial raised gross proceeds of approximately $134.4

million, excluding $8.58 million in commissions paid to the Underwriter Defendants.

       9.       The Offering Documents contained untrue statements of a material facts and/or

omitted to state material facts that Defendants were duty-bound to disclose to make the statements

therein not misleading. First, the Offering Documents omitted material and persistent quality

control problems that had resulted in material returns in advance of the IPO. Second, the Offering

Documents provided revenue estimates that included material, improperly accelerated revenue. As

such, Sundial’s estimated revenue for the third quarter of 2019 was not between $19.0 million and

$21.0 million gross and between $18.0 million and $20.0 million net.

       10.      Defendants’ misrepresentations in and omissions from the Offering Documents

violated Sections 11, 12(a)(2), and 15 of the Securities Act. These violations caused Plaintiffs and

the members of the Class to suffer damages.

                                 JURISDICTION AND VENUE

       11.      The claims asserted herein arise under and pursuant to Sections 11, 12(a)(2) and

15 of the Securities Act (15 U.S.C. §§ 77k, 77l and 77o).

       12.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v).



                                                 4
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 5 of 23



       13.      Venue is proper in this Judicial District pursuant to 15 U.S.C. § 77v. Sundial

securities are traded on Nasdaq, located within this Judicial District.

       14.      In connection with the acts, conduct and other wrongs alleged herein, Defendants

either directly or indirectly used the means and instrumentalities of interstate commerce, including

but not limited to the United States mails, interstate telephone communications and the facilities of

the national securities exchange.

                                             PARTIES

       15.      Plaintiffs purchased or otherwise acquired Sundial stock pursuant and/or traceable

to Sundial’s Registration Statement and Prospectus issued in connection with the Company’s

IPO on August 1, 2019.

       16.      Defendant Sundial is incorporated in the Province of Alberta, Canada and

maintains its principal executive offices at #200, 919 – 11 Avenue SW, Calgary, AB T2R 1P3,

Canada. Sundial purports to produce and market craft pioneering cannabis brands to “Heal, Help

and Play.” In addition to its facilities in Canada, Sundial acquired Bridge Farm Nurseries Limited,

in the United Kingdom, in July 2019. The Company’s common shares are listed for trading only

on the Nasdaq exchange under the ticker symbol “SNDL”.

       17.      Defendant Torsten Kuenzlen (“Kuenzlen”) is, and was at the time of the IPO, a

member of Sundial’s Board of Directors and the Company’s Chief Executive Officer (“CEO”). At

the time of the IPO, Kuenzlen owned approximately 3.7 million Sundial shares, or 4.94% of the

Company’s common stock.

       18.      Defendant James Keough (“Keough”) is, and was at the time of the IPO, Sundial’s

Chief Financial Officer (“CFO”).

       19.      Defendant Edward Hellard (“Hellard”), is, and was at the time of the IPO,



                                                  5
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 6 of 23



Sundial’s Executive Chairman of the Company’s Board of Directors. He is the Company’s largest

shareholder. At the time of the IPO, Hellard owned approximately 24.5 million Sundial shares, or

32.3% of the Company’s common stock.

       20.      Defendant Greg Mills is, and was at the time of the IPO, Non-Executive Chairman

of the Company’s board of directors.

       21.      Defendant Gregory Turnbull is, and was at the time of the IPO, a member of the

Company’s board of directors.

       22.      Defendant Lee Tamkee is, and was at the time of the IPO, a member of the

Company’s board of directors.

       23.      Defendant Elizabeth Cannon (“Cannon”) is, and was at the time of the IPO, a

member of the Company’s board of directors.

       24.      Defendants Kuenzlen, Keough, Hellard, Mills, Turnbull, Tamkee, and Cannon

each signed the Registration Statement (defined below) used to conduct the IPO and are referred

to herein as the “Individual Defendants.”

       25.      The Individual Defendants possessed the power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings alleged herein to

be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with the Company, and

their access to material information available to them but not to the public, the Individual

Defendants knew or should have known that the adverse facts specified herein had not been

disclosed to the public.




                                                 6
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 7 of 23



       26.     Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item 303”),

required the Offering Documents to “[d]escribe any known trends or uncertainties that have had

or that the registrant reasonably expects will have a material favorable or unfavorable impact on

the sales or revenues or income from continuing operations.” Item 303 also required the Offering

Documents to disclose events that the registrant knew would “cause material change in the

relationship between costs and revenues.”

       27.      The failure to disclose the facts the Offering Documents omitted, as alleged further

below, violated Item 303 because Defendants were aware of them and these adverse, undisclosed

facts would, and ultimately did, have an unfavorable impact on Sundial’s sales, revenues, and

income from continuing operations. Moreover, Item 303 required disclosure because these

material, adverse facts were known events or uncertainties that, at the time of Sundial’s IPO, had

caused or were reasonably likely to cause Sundial’s disclosed financial information not to be

indicative of its future operation results, and likely materially and adversely to affect Sundial’s

future results and prospects.

       28.      Defendant Cowen and Company, LLC (“Cowen”) is an investment banking firm

that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering

Documents. Cowen’s principal place of business is located at 599 Lexington Avenue, New York,

NY 10022. Cowen’s registered agent for service of process in New York is Cogency Global Inc.,

10 East 40th Street, 10th Floor, New York, NY 10016. Cowen or its affiliates make a market in

the common stock of Sundial, and as of September 3, 2019, Cowen or its affiliates beneficially

own 1% or more of the common stock of Sundial

       29.      Defendant BMO Nesbitt Burns Inc. (“BMO”) is an investment banking firm that

acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.


                                                 7
          Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 8 of 23



BMO’s principal place of business is located at 100 King Street West, Toronto, Ontario M5X 1H3,

Canada.

       30.      Defendant RBC Dominion Securities Inc. (“RBC”) is an investment banking firm

that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering

Documents. RBC’s principal place of business is located at 200 Bay Street, Suite 400, South

Tower, Toronto, Ontario M5J 2W7, Canada.

       31.      Defendant Barclays Capital Canada Inc. (“Barclays”) is an investment banking

firm that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering

Documents. Barclays’ principal place of business is located at 333 Bay Street, Toronto, ON M5H

2R2, Canada.

       32.      Defendant CIBC World Markets Inc. (“CIBC”) is an investment banking firm that

acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.

CIBC’s principal place of business is 161 Bay Street, Brookfield Place, Toronto, Ontario M5J 2S8,

Canada.

       33.      Defendant Scotia Capital Inc. (“Scotia”) is an investment banking firm that acted

as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.

Scotia’s principal place of business is 40 King Street West Scotia Plaza 68th Floor Toronto, ON

M5W 2X6, Canada.

       34.      Cowen, BMO and RBC were joint book-running managers or lead underwriters

for the IPO. Barclays and CIBC were bookrunners and Scotia was a co-manager for the IPO.

       35.      Defendants Cowen, BMO, RBC, Barclays, CIBC, and Scotia are referred to herein

as the “Underwriter Defendants.” The Underwriter Defendants’ failure to conduct adequate due

diligence investigations was a substantial factor in the dissemination of the false and misleading



                                                8
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 9 of 23



Offering Documents.

       36.      Representatives of the Underwriter Defendants also assisted Sundial and the

Individual Defendants in planning the IPO, purporting to conduct an adequate and reasonable due

diligence investigation into the business, operations, products, and plans of Sundial. During the

course of their investigations, the Underwriter Defendants had continual access to confidential

corporate information concerning Sundial’s business, financial condition, products, plans, and

prospects.

       37.      In addition to having access to internal Sundial documents, the Underwriter

Defendants and/ or their agents, including their counsel, had access to the Company’s lawyers,

management, directors, and top executives. As a result of those constant contacts and

communications between the Underwriter Defendants’ representatives and Sundial’s management

and top executives, at a minimum, the Underwriter Defendants should have known of the

Company’s undisclosed existing problems and plans and the material falsity of the Offering

Documents.

       38.      The Underwriter Defendants caused the Offering Documents to be filed with the

SEC and to be declared effective in connection with the offers and sales of the Company’s shares

pursuant and/or traceable to the IPO and relevant IPO materials, including to Plaintiffs and the

Class. Pursuant to the Securities Act, the Underwriter Defendants are liable for the false and

misleading statements in the Offering Documents.

       39.      The Company, the Individual Defendants and the Underwriter Defendants are

referred to herein collectively as the “Defendants.”




                                                 9
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 10 of 23



                                 SUBSTANTIVE ALLEGATIONS

Background
       40.      Sundial describes its mission as crafting cannabis brands to “Heal, Help and Play.”

Since 2018, when Canada legalized adult-use cannabis, the Company has produced and marketed

what it describes as premium cannabis.

       41.      Stanley Swiatek (“Swiatek”) founded Sundial in 2006 as a small greenhouse

operator in Rocky View, Alberta focused on cucumbers. In 2013, after the Canadian government

announced that it was turning over the production and distribution of medical marijuana for the

country’s 38,000 licensed users to commercial growers, Swiatek began converting his greenhouse

to grow marijuana. Due to risk created by local opposition in Rocky View, Swiatek built a new

facility in Olds, Alberta, breaking ground in July 2017.

       42.      In October 2017, Defendant Hellard began buying a large stake in Sundial.

Initially, on October 31, 2017, Hellard purchased 800,000 shares from now-former director

Shelley Unser (“Unser”) and 2,400,000 shares from Swiatek. On January 15, 2018, Sundial entered

into a credit agreement with 2082033 Alberta Ltd., controlled by Hellard, and subsequently

amended and restated this agreement on August 16, 2018, as the Investment and Royalty

Agreement. In the fiscal year ended December 31, 2018, a total of $10.9 million had been invested

under the Investment and Royalty Agreement in consideration for the issuance of 7,149,035 of

Sundial common shares to Hellard. Hellard purchased an additional 4 million shares in early 2018

from Swiatek and Unser. Hellard also received 50,963 shares in July 2019 in consideration for

advancing the remaining funds available to be advanced under the Investment and Royalty

Agreement and was entitled to 3,680,000 shares and 480,000 share purchase warrants (each

exercisable for one common share at an exercise price of $15.94 for a period of three years from

the date of issue) issuable in connection with the termination of the Investment and Royalty

                                                10
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 11 of 23



Agreement upon consummation of the IPO. As a result, immediately prior to the IPO, Hellard was

by far Sundial’s largest shareholder, with 24,493,333 shares of Sundial common stock, or 32.30%

of the Company’s shares before the IPO.

       43.       In early 2018, Sundial turned over its leadership team. Swiatek exited the

Company, which repurchased a total of 9,815,701 common shares from him for total consideration

of $16.5 million. On February 20, 2018, the Company announced in a press release that Defendant

Hellard was joining Sundial as “the organization’s leader.” Defendant Kuenzlen joined the

Company within one week.

       44.       On October 9, 2018, Sundial held a ribbon cutting ceremony to celebrate the

opening of its new facility in Olds. The Company’s plan for the facility included 140 cultivation

rooms capable of producing over 100 million grams of cannabis annually.

       45.       The Olds Facility began to experience quality control problems soon after it

opened and began cultivating cannabis. Former Sundial employees described material problems

with moisture, mold, and fungus. One former employee stated that the basement nursery was

frequently flooded, sometimes with sewage.

       46.       By the summer of 2019, when Defendants were planning the IPO, the quality

control issues at the Olds Facility had materially impacted Sundial’s revenue. During the second

quarter of 2019, which ended on June 30, 2019, Sundial customer Zenabis returned or rejected a

total of 554 kilograms that Sundial supplied because it contained visible mold, parts of rubber

gloves, and other non-cannabis material. The return was the equivalent of more than 10% of

Sundial’s total second-quarter cannabis sales of five metric tons.

       47.       Sundial executives asked Zenabis to wait to make the return until the third quarter

after the IPO.



                                                 11
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 12 of 23



       48.      After the end of the second quarter, Zenabis terminated its agreement to purchase

cannabis from Sundial due to the problems with this shipment and the impact on Zenabis’s own

ability to supply its customers. The return was an event under Item 303(a)(3)(i) and an uncertainty

under §(ii).

       49.      Before launching the IPO, the Individual Defendants improperly recognized

revenue in violation of International Financial Reporting Standards (“IFRS”) 15, “accelerat[ing]”

revenue into the second quarter of 2019 without first shipping the product to customers.

       50.      To recognize revenue, IFRS 15 required Defendants to:

                   a. identify the contract(s) with a customer.

                   b. identify the performance obligations in the contract. Performance

                      obligations are promises in a contract to transfer to a customer goods or

                      services that are distinct.

                   c. determine the transaction price. The transaction price is the amount of

                      consideration to which an entity expects to be entitled in exchange for

                      transferring promised goods or services to a customer. If the consideration

                      promised in a contract includes a variable amount, an entity must estimate

                      the amount of consideration to which it expects to be entitled in exchange

                      for transferring the promised goods or services to a customer.

                   d. allocate the transaction price to each performance obligation on the basis of

                      the relative stand-alone selling prices of each distinct good or service

                      promised in the contract.

                   e. recognise revenue when a performance obligation is satisfied by

                      transferring a promised good or service to a customer (which is when the



                                                    12
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 13 of 23



                       customer obtains control of that good or service). A performance obligation

                       may be satisfied at a point in time (typically for promises to transfer goods

                       to a customer) or over time (typically for promises to transfer services to a

                       customer). For a performance obligation satisfied over time, an entity would

                       select an appropriate measure of progress to determine how much revenue

                       should be recognised as the performance obligation is satisfied. (Emphasis

                       added).

       51.       During the second quarter of 2019, Sundial issued invoices for product and then

recognized the revenue for the sales prematurely, having not yet shipped material amounts of the

product in question. Sundial improperly accelerated shipments of C$3 million to C$4 million of

revenue in the second quarter of 2019.

       52.       In July 2019, Sundial acquired Bridge Farm, announcing in a July 4, 2019 press

release that it would use Bridge Farm’s three UK-based growing facilities to cultivate hemp and

cannabis and making it an international company.

       53.       On July 4, 2019, Sundial announced that it had filed a Registration Statement with

the SEC for a proposed initial public offering of its common shares. In connection with the

offering, the Company announced, it had applied to list its common shares on the Nasdaq Global

Select Market.

       54.       On July 5, 2019, Sundial filed the Registration Statement on Form F-1 with the

SEC. Each of the Individual Defendants signed the Registration Statement, which Defendants used

to sell Sundial stock to investors in the IPO.

       55.       On July 22, 2019, Sundial announced that it was offering 10,000,000 common

shares at an initial price to the public estimated to be between US$12.00 and US$14.00 per share.



                                                 13
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 14 of 23



       56.      On July 31, 2019, the Company announced that it would offer 11,000,000 common

shares in the IPO, priced at $13.00 per share. On August 1, 2019, Sundial filed with the SEC the

final Prospectus. Copies of the Prospectus were made available to Sundial investors by Defendant

Cowen, c/o Broadridge Financial Services, 1155 Long Island Avenue, Edgewood, NY 11717.

Pursuant to the Offering Documents, Sundial sold 11 million shares of common stock at $13 per

share, for gross proceeds of approximately $134.4 million, excluding $8.58 million in

commissions paid to the Underwriter Defendants. The IPO closed on August 5, 2019.

       57.      On August 1, 2019, the Company’s shares were listed for trading on Nasdaq in

U.S. dollars under the ticker symbol “SNDL.”

Materially False and Misleading Statements in the Offering Documents

       58.      The Offering Documents represented that Sundial’s estimated revenue for the

second quarter was between $19.0 million and $21.0 million gross and between $18.0 million and

$20.0 million net.

       59.      The foregoing statement was materially false. In violation of IFRS 15 Sundial

improperly recognized C$3-4 million in revenue prematurely, accelerating invoices but failing to

ship C$3 million to C$4 million of product – 12.2% to 21% of its gross revenue for the quarter as

estimated in the Prospectus.

       60.      With respect to revenue recognition, the Offering Documents stated:

               Revenue recognition

               On July 1, 2018 the group adopted IFRS 15 Revenue from Contracts
               with Customers and as a horticultural grower, the group earns the
               majority of its revenues from the sale of goods rather than services.
               It predominantly grows those goods to specific orders, but also
               retains some finished goods for speculative sale. For all of its
               contracts the group recognises revenue at a point in time, typically
               on delivery of the goods to customers’ premises, which is when the
               performance obligations of the transaction are fulfilled (being the
               transfer of goods to the customer.)
                                                14
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 15 of 23



                                                 ***

               Revenue from the direct sale of cannabis for a fixed price is
               recognized when the Company transfers control of the good(s) to
               the customer, which is at the point of delivery for recreational
               cannabis.

               Revenue earned in Canada will include excise taxes, which the
               Company pays as principal, but excludes duties and taxes collected
               on behalf of third parties. Revenue also includes the net
               consideration to which the Company expects to be entitled. Revenue
               is recognized to the extent that it is highly probable that a significant
               reversal will not occur. Therefore, revenue will be stated net of
               expected price discounts, allowances for customer returns and
               certain promotional activities and similar items. Generally, payment
               of the transaction price is due within credit terms that are consistent
               with industry practices, with no element of financing.

(Emphasis added).

       61.      This statement was materially false because in violation of IFRS 15 and its own

accounting policy, it omitted that Sundial prematurely recognized revenue for product that was

invoiced but not shipped.

       62.      The Offering Documents included risk disclosures, warning that quality control

failures, including contamination of or damage to its cannabis inventory, could materially impact

production and sales, stating:

               Failure in our quality control systems may adversely impact our
               sales volume, market share and profitability.

               The quality and safety of our products are critical to the success of
               our business and operations. As such, it is imperative that our (and
               our service providers’) quality control systems operate effectively
               and successfully. Quality control systems can be negatively
               impacted by the design of the quality control systems, the quality
               training program, and adherence by employees to quality control
               guidelines. Although we strive to ensure that all of our service
               providers have implemented and adhere to high caliber quality
               control systems, we could experience a significant failure or
               deterioration of such quality control systems. If, as a result of a
               failure in our (or our service providers’) quality control systems,
               contamination of, or damage to, our inventory or packaged products

                                                  15
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 16 of 23



               occurs, we may incur significant costs in replacing the inventory and
               recalling products.

       63.      This statement was materially false because it omitted that the risk of material

quality control failures had already materialized, causing customers to return material amounts of

Sundial cannabis. Before the IPO, Sundial’s quality control systems had persistently failed to

prevent sewage and other moisture from oozing into grow rooms, promoting mold and fungus

growth. As a result of these persistent quality control failures, by the time of the IPO, Sundial had

delivered 554 kilograms of unusable cannabis – the equivalent of 10% of Sundial’s total second-

quarter 2019 cannabis sales of five metric tons – to its customer Zenabis, which Zenabis was then

forced to return or reject. In the face of a duty to disclose, the Offering Documents omitted the

Company’s persistent quality control problems and their impact on revenue and earnings.

       64.      The Offering Documents also described that “[i]n our purpose-built indoor

modular grow rooms, we produce high-quality, consistent cannabis in individual, fully controlled

room environments….Our purpose-built indoor modular grow rooms enable us to produce large

volumes of high-quality cannabis in small batches.” It then described the company as “consistently

delivering high-quality products.” Defendants reiterated that “we are steadfast in our approach of

consistently delivering high-quality cannabis, which we believe will hold a competitive

advantage.”

       65.      This statement was materially false because it omitted that the risk of material

quality control failures had already materialized, causing customers to return material amounts of

Sundial cannabis. Before the IPO, Sundial’s quality control systems had persistently failed to

prevent sewage and other moisture from oozing into grow rooms, promoting mold and fungus

growth. As a result of these persistent quality control failures, by the time of the IPO, Sundial had

delivered 554 kilograms of unusable cannabis – the equivalent of 10% of Sundial’s total second-


                                                 16
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 17 of 23



quarter 2019 cannabis sales of five metric tons – to its customer Zenabis, which Zenabis was then

forced to return or reject. In the face of a duty to disclose, the Offering Documents omitted the

Company’s persistent quality control problems and their impact on revenue and earnings.

        66.        This action was brought within one year of the discovery of the untruthfulness of

the statements and omissions and within three years of the IPO.

                                CLASS ACTION ALLEGATIONS

        67.        Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the Class (as defined supra at ¶ 1). Excluded from the Class

are Defendants and their family members and directors and officers of Sundial and their families

and affiliates.

        68.        The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. There are over 83 million shares of Sundial common stock outstanding,

owned by hundreds or thousands of persons.

        69.       There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions that may affect individual Class members include:

                  a.     Whether Defendants violated the Securities Act;

                  b.     Whether Defendants omitted and/or misrepresented material facts;

                  c.     Whether Defendants’ statements omitted material facts necessary in order to

                         make the statements made, in light of the circumstances under which they

                         were made, not misleading;

                  d.     Whether Defendants knew or recklessly disregarded that their statements



                                                  17
         Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 18 of 23



                        were false and misleading;

                e.      Whether the price of Sundial common stock was artificially inflated; and

                f.      The extent of damage sustained by Class members and the appropriate

                        measure of damages.

        70.     Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from Defendants’ wrongful conduct.

        71.      Plaintiffs will adequately protect the interests of the Class and have retained

counsel who are experienced in class action securities litigation. Lead Plaintiffs have no interests

which conflict with those of the Class.

        72.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                               COUNT I

              Violation of Section 11 of The Securities Act Against All Defendants

        73.      Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct. Section 11

is a strict liability statute, subject only to affirmative defenses.

        74.      This Count is asserted against all Defendants on behalf of all persons who

purchased shares of the Company’s common stock pursuant to the Company’s IPO, in which

shares registered under the Registration Statement were sold, and is based upon Section 11 of the

Securities Act. 15 U.S.C. §77k.

        75.      The Offering Documents for the IPO were inaccurate and misleading, contained

untrue statements of material facts, omitted other facts necessary to make the statements made not

misleading, and omitted material facts required to be stated therein.

        76.      The Company is the issuer of the securities and as such is strictly liable for the

                                                   18
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 19 of 23



material misstatements and omissions contained in the Offering Documents. The Individual

Defendants each signed the Offering Documents or authorized the signing of the Offering

Documents on their behalf, and are therefore liable for the misrepresentations and omissions

contained therein and the failure of the Offering Documents to be complete and accurate.

       77.      The Underwriter Defendants each served as underwriters in connection with the

IPO, which was conducted pursuant to the Offering Documents. As such, each is liable for the

misrepresentations and omissions contained in the Offering Documents and the failure of the

Offering Documents to be complete and accurate.

       78.      By reason of the conduct alleged, each of the Defendants violated Section 11 of

the Securities Act.

       79.      Plaintiffs and members of the Class acquired Sundial common stock pursuant to

the Offering Documents used for the IPO, and, at the time of their purchases, were without

knowledge of the wrongful conduct alleged herein. This claim has been brought within one year

of the discovery of the untrue statements and omissions and within three years of the date of the

IPO.

       80.      Plaintiffs and members of the Class are entitled to damages under Section 11 as

measured by the provisions of Section 11(e).

                                            COUNT II

  Violation of Section 12(a)(2) of the Securities Act Against Sundial and the Underwriter
                                         Defendants

       81.      Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       82.      By means of the Offering Documents, Defendants promoted and sold Sundial

common stock in the IPO, and therefore are liable under Section 12(a)(2) for the


                                                19
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 20 of 23



misrepresentations and omissions contained in the Offering Documents.

       83.      At the time of their purchases, Plaintiffs and the Class did not know, nor in the

exercise of due diligence could have known, of the material misstatements and omissions in the

Offering Documents.

       84.      Plaintiffs and the Class sustained substantial damages as a direct and proximate

result of violations of Section 12(a)(2).

       85.      Accordingly, members of the Class have the right to rescind and recover the

consideration paid for their shares, or to recover rescissory or other damages to the maximum

extent permitted by law, and hereby tender (to the extent tender is required) their shares. Class

members who have sold their common stock seek damages to the maximum extent permitted by

law.

                                            COUNT III

       Violation of Section 15 of the Securities Act Against the Individual Defendants

       86.      Plaintiffs repeat and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       87.      This count is asserted against the Individual Defendants and is based upon Section

15 of the Securities Act.

       88.      Individual Defendants, by virtue of their offices, directorship, and specific acts

were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of Sundial

within the meaning of Section 15 of the Securities Act. Individual Defendants had the power and

influence and exercised the same to cause Sundial to engage in the acts described herein.

       89.      Individual Defendants’ positions made them privy to and provided them with

actual knowledge of the material facts concealed from Plaintiffs and the Class.



                                                 20
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 21 of 23



       90.       By virtue of the conduct alleged herein, the Individual Defendants are liable for

the aforesaid wrongful conduct and are liable to Plaintiffs and the Class for damages suffered.

                                     PRAYER FOR RELIEF

WHEREFORE, Lead Plaintiffs pray for relief and judgment, as follows:

       A.      Determining that this action is a proper class action pursuant to Fed. R. Civ. P. 23,

designating Plaintiffs as class plaintiffs, and approving Plaintiffs’ counsel as class counsel;

       B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expenses and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury.

Dated: February 18, 2020                                Respectfully submitted,
                                                        THE ROSEN LAW FIRM, P.A.

                                                        /s/ Jacob A. Goldberg
                                                        Jacob A. Goldberg
                                                        Leah Heifetz-Li
                                                        101 Greenwood Avenue, Suite 440
                                                        Jenkintown, PA 19046
                                                        Tel: (215) 686-2817
                                                        Fax: (212) 202-3827
                                                        Email: jgoldberg@rosenlegal.com
                                                                lheifetz@rosenlegal.com

                                                        and




                                                   21
Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 22 of 23



                                   LEVI & KORSINSKY, LLP

                                   Adam M. Apton
                                   Nicholas I. Porritt
                                   55 Broadway, 10th Floor
                                   New York, NY 10006
                                   Tel : 212-363-7500
                                   Fax : 212-363-7171
                                   Email: nporritt@zlk.com
                                           aapton@zlk.com

                                   Elizabeth K. Tripodi
                                   1101 30th Street NW, Suite 115
                                   Washington, D.C. 20007
                                   Tel: (202) 524-4290
                                   Fax : 212-363-7171
                                   Email: etripodi@zlk.com

                                   Co-Lead Counsel for Plaintiffs and the
                                   Class




                              22
        Case 1:19-cv-08913-ALC Document 50 Filed 02/18/20 Page 23 of 23



                                CERTIFICATE OF SERVICE


       I hereby certify that on February 18, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such to all CM/ECF

participants.

Dated: February 18, 2020
                                                     /s/ Jacob A. Goldberg
                                                     Jacob A. Goldberg




                                                23
